Oo CO “MTN OO BP | NB oe

YM WY NY NY NY NY BY Be ee em eH De ee De Le
oN DY SP WY KF DO wm HI DA mH BR wD wD KF oS

 

JAMES RUTHERFORD, an individual,
Plaintiff,

v.

EL TORO MARKET, a business of
unknown form; BILAL-J, a California
corporation, .

Defendants.

Case 3:18-cv-02037-BTM-KSC Document 17 Filed 10/03/19 ~PagelD 49. Page—

 

 

 

   
  

FILED
act 3 2019

LERK tS Gerace COURT
SOUTHERN OSTRAGT OF CA IFORNIA
BY DEPUTY

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 18¢v2037-BTM(KSC)

ORDER FOLLOWING ORDER TO
SHOW CAUSE HEARING;

ORDER IMPOSING MONETARY
SANCTIONS AGAINST
DEFENDANTS AND DEFENDANTS’
COUNSEL FOR FAILURE TO
APPEAR AT THE EARLY
NEUTRAL EVALUATION
CONFERENCE

In a Notice and Order filed and served on July 1, 2019, this Court ordered the
parties and their respective counsel to appear in person for an Early Neutral Evaluation
Conference (“ENE”) on August 19, 2019 at 9:30 a.m. The Notice and Order also
directed the parties to meet and confer at the property that is the subject of this action no
later than August 2, 2019 and then provide a joint statement to the Court. In addition, the
Notice and Order states that a failure to appear in person at the ENE would be cause for

the imposition of sanctions and the immediate termination of the ENE. [Doc. No. 12, at

18¢v2037-BTM(KSC)

 

 

 
Oo CO SN DH A FB WY HP

NB BO BR BD ND BRD ORD ORD OBR OO ee ea ee ae
ao “SDN A FR WY NY YF CS OHO COC HS DH HD BB WwW HB KS CC

 

 

Case 3:18-cv-02037-BTM-KSC Document17 Filed 10/03/19 PagelID.50 Page 2 of 2

pp. 1-4.] Plaintiffs counsel was unable to reach defendants’ counsel to arrange the
required meet and confer. [Doc. Nos. 13, 15.] Then, on August 19, 2019, plaintiff and
plaintiff's counsel appeared in person for the ENE, but there was no appearance by
defendants or defendants’ counsel.

Next, in an Order filed on September 6, 2019, the Court set an Order to Show
Cause Hearing for September 26, 2019 at 11:30 a.m. and ordered defendant and
defendant’s counsel to be present at the hearing in person to show cause why sanctions
should not be imposed against them for failing to comply with the Court’s Notice and
Order and for failing to appear in person at the ENE. The Court also ordered plaintiff's
counsel to file and serve a declaration setting forth the attorney’s fees, including the
hourly rate, plus expenses, that plaintiff incurred for counsel to prepare for and attend the
ENE. [Doc. No. 15, at pp. 1-2.]

On September 26, 2019, defendants and defendants’ counsel failed to appear as
ordered at the Order to Show Cause Hearing. As directed, plaintiff's counsel filed a
Declaration on September 20, 2019 indicating that plaintiff incurred a total of $1,290.00
in attorney’s fees, costs, and expenses to appear at the ENE. [Doc. No. 16, at pp. 1-2.]

Based on the foregoing, IT IS HEREBY ORDERED that defendants and
defendants’ counsel shall, in equal amounts, reimburse plaintiff for attorney’s fees, costs,
and expenses incurred in the amount of $1,290.00 as a monetary sanction for failing to
appear at the ENE on August 19, 2019.

IT IS SO ORDERED.

Dated: Octber 2019

  

ei it @

Hon. Karen S. Crawford
United States Magistrate Judge

18cv2037-BTM(KSC)

 

 

 
